Case 1:21-cv-22412-XXXX Document 1 Entered on FLSD Docket 07/06/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

     Civil Action Number:

     JESUS GONZALEZ

            Plaintiff,
     vs.

     BURLINGTON COAT FACTORY
     WAREHOUSE CORPORATION
     d/b/a Burlington Coat Factory #825 and
     GRI-EQY (AIRPARK PLAZA) LLC

                   Defendants.
                                                   /

                            COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

     hereby sues Defendant Burlington Coat Factory Warehouse Corporation doing business as

     Burlington Coat Factory #825 and Defendant GRI-EQY (Airpark Plaza) LLC for injunctive

     relief pursuant to 42 U.S.C. §§12181-12189 of the Americans with Disabilities Act

     (“ADA”) and 28 C.F.R. Part 36 and alleges:

                                           JURISDICTION

            1.      This is an action for declaratory and injunctive relief pursuant to Title III of

     the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

     vested with original jurisdiction under 28 U.S.C. §1331.

            2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred within the Southern District of Florida and the

     subject premises is located within the jurisdiction of this Court.




                                                       1
Case 1:21-cv-22412-XXXX Document 1 Entered on FLSD Docket 07/06/2021 Page 2 of 10




            3.      Defendants are authorized to conduct, and are conducting, business within

     the State of Florida and within the jurisdiction of this court.

                                                PARTIES

            4.      Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff has a

     “qualified disability” under the ADA as he is disabled with neuropathy and nerve damage

     due to radiation and utilizes a wheelchair for mobility. Plaintiff’s disability is defined in 42

     US Code §12102(1)(A), (2) and in 28 C.F.R. §36.105(b)(2) and 28 C.F.R.

     §36.105(2)(iii)(D).

            5.      Defendant Burlington Coat Factory Warehouse Corporation (also referenced

     as “Defendant Burlington Corp,” “operator,” lessee” or “co-Defendant”) is a foreign

     corporation registered in Florida and is an American national off-price department store

     retailer, with its corporate headquarters located in Burlington Township, New Jersey.

     Burlington Corp is the third largest off-price retailer after TJX Companies and Ross Stores.

     Burlington Coat Factory Warehouse Corporation is a NASDAQ public company on the

     Russell 1,000 component.

            6.      Defendant GRI-EQY (Airpark Plaza) LLC (also referenced as “Defendant

     Airpark Plaza,” “lessor,” “owner,” or “co-Defendant”) is a foreign limited liability company

     licensed to transact business in Florida and is the owner of real property located at 5737 NW

     7 Street, Miami Florida, 33126. This real property is further identified as Folio 01-3051-

     006-0010 and has been built out as a mixed-use community shopping center. Defendant

     Airpark Plaza leases its community shopping center (in part) to public accommodations

     including (but not limited to) Office Depot, Domino’s Pizza, Casa Juan restaurant, a UPS

     Store, and a Publix Supermarket.




                                                     2
Case 1:21-cv-22412-XXXX Document 1 Entered on FLSD Docket 07/06/2021 Page 3 of 10




            7.      Defendant Airpark Plaza also leases a portion of its community shopping

     center at 5737 NW 7th Street to co-Defendant Burlington Corp, who in turn operates its

     Burlington Coat Factory #825 retail store within that leased space.

                                                FACTS

            8.      At all times material hereto, Defendant Burlington Corp has been operating

     its Burlington Coat Factory #825 retail store within co-Defendant Airpark Plaza’s

     community shopping center property.

            9.      Since Burlington Coat Factory #825 is open to the general public, it is

     classified as a place of public accommodation pursuant to 42 U.S.C. §12181(7)(E) as an

     “other sales or rental establishment.” Burlington Coat Factory #825 is also referenced as

     “Burlington Coat Factory store,” “(retail) store,” and/or “place of public accommodation.”

            10.     At all times material hereto, Defendant Burlington Corp was (and is) a

     company owning and operating retail establishments under the “Burlington Coat Factory”

     brand which are open to the public. Each Burlington Coat Factory store (including the 5737

     NW 7th Street location) is a place of public accommodation subject to the requirements of

     Title III of the ADA and its implementing regulation; 42 U.S.C. §12182, §12181(7)(E) and

     28 C.F.R. §36.104(5).

            11.     As the operator of Burlington Coat Factory stores which are open to the

     public, Defendant Burlington Corp is defined as a “Public Accommodation” within meaning

     of Title III because it is a private entity which owns, or operates a hardware store; 42 U.S.C.

     §12182, §12181(7)(E); 28 C.F.R. §36.104(5).

            12.     Plaintiff went to the Burlington Coat Factory #825 store, on May 13, 2021

     Plaintiff to shop. While shopping, Plaintiff had occasion to go to the restroom and upon




                                                   3
Case 1:21-cv-22412-XXXX Document 1 Entered on FLSD Docket 07/06/2021 Page 4 of 10




     entry, Plaintiff met multiple areas of inaccessibility due to the fact that he perambulates with

     the assistance of a wheelchair.

            13.     Due to the inaccessible restroom facilities, Plaintiff has been denied full and

     equal access by the operator/lessee of that Burlington Coat Factory store (Defendant

     Burlington Corp) and by the owner/lessor of the commercial property which houses the

     Burlington Coat Factory store (Defendant Airpark Plaza).

            14.     Since Defendant Burlington Corp as 740 stores in forty of the United States

     and Puerto Rico, it is well aware of the ADA and the need to provide for equal access in all

     areas of its retail stores. Therefore, its failure to reasonably accommodate mobility impaired

     and disabled patrons by insuring that its Burlington Coat Factory #825 store is fully

     accessible is/was willful, malicious, and oppressive and in complete disregard for the Civil

     Rights of the Plaintiff and in violation of 28 C.F.R. §36.303.

            15.     As the owner of commercial real property which is operated as a community

     shopping center open to the public, Defendant Airpark Plaza meets the definition of a

     “Public Accommodation” pursuant to 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5).

     On information and belief, as an investor and owner of a large parcel of commercial

     property being used as a public accommodation, Defendant Airpark Plaza is aware of the

     ADA and the need to provide for equal access in all areas of its commercial property which

     is open to the public. Therefore, its failure to reasonably accommodate mobility impaired

     and disabled patrons by insuring that its commercial property which houses the Burlington

     Coat Factory #825 store is fully accessible is/was willful, malicious, and oppressive and in

     complete disregard for the civil rights of the Plaintiff and in violation of 28 C.F.R. §36.303.




                                                    4
Case 1:21-cv-22412-XXXX Document 1 Entered on FLSD Docket 07/06/2021 Page 5 of 10




             16.       As a result of the joint and several discrimination by Defendants, Plaintiff

     has suffered loss of dignity, mental anguish and other tangible injuries and has suffered an

     injury-in-fact.

             17.       Plaintiff continues to desire to patronize the Burlington Coat Factory store

     located at 5737 NW 7th Street, but continues to be injured in that he continues to be

     discriminated against due to the barriers to access within that place of public

     accommodation, all which are in violation of the ADA.

             18.       Any and all requisite notice has been provided.

             19.       Plaintiff has been obligated to retain the civil rights law office of J. Courtney

     Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

     this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

     attorney’s fees, costs and expenses from Defendants pursuant to 42 U.S.C. §12205.

                       COUNT I – VIOLATIONS OF TITLE III OF THE ADA

             20.       The ADA was enacted and effective as of July 26, 1990 and ADA legislation

     has been protecting disabled persons from discrimination due to disabilities since that time.

     Since 30 years have passed since enactment of the ADA, public accommodations and places

     of public accommodation have had adequate time for compliance.

             21.       Congress explicitly stated that the purpose of the ADA was to:

             (i)       provide a clear and comprehensive national mandate for the
                        elimination of discrimination against individuals with disabilities;
             (ii)      provide clear, strong, consistent, enforceable standards addressing
                        discrimination against individuals with disabilities; and,
             (iii)     invoke the sweep of congressional authority, including the power to
                        enforce the fourteenth amendment and to regulate commerce, in
                        order to address the major areas of discrimination faced on a daily
                        by people with disabilities.

                       42 U.S.C. §12101(b)(1)(2) and (4).



                                                       5
Case 1:21-cv-22412-XXXX Document 1 Entered on FLSD Docket 07/06/2021 Page 6 of 10




            22.     Prior to the filing of this lawsuit, Plaintiff personally visited the Burlington

     Coat Factory #825 store, however Plaintiff was denied adequate accommodation because, as

     a disabled individual who utilizes a wheelchair for mobility, Plaintiff met architectural

     barriers when he went to the restroom. Therefore, Plaintiff has suffered an injury in fact.

            23.     Defendant Burlington Corp (operator of Burlington Coat Factory #825 store)

     and Defendant Airpark Plaza (owner/lessor of the commercial property housing that store)

     have discriminated (and continue to discriminate) against Plaintiff by denying full and equal

     access to, and full and equal enjoyment of, goods, services, facilities, privileges, advantages

     and/or accommodations in derogation of 42 U.S.C. §12101 et. seq., and as prohibited by 42

     U.S.C. §12182 et. seq. by failing to barriers to access pursuant to 42 U.S.C.

     §12182(b)(2)(a)(iv), where such removal is readily achievable.

            24.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

     equal safe access to, and the benefits of, the accommodations and services offered at the

     Burlington Coat Factory #825 store.

            25.     Defendants are jointly and singularly governed by the ADA and must be in

     compliance therewith. Defendants have jointly and severally discriminated against Plaintiff,

     a disabled patron, in derogation of 28 C.F.R. Part 36.

            26.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

     amended), the Department of Justice, Office of the Attorney General, promulgated Federal

     Regulations to implement the requirements of the ADA, known as the Americans with

     Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

     which said Department may obtain civil penalties of up to $75,000 for the first violation and

     $150,000 for any subsequent violation.



                                                    6
Case 1:21-cv-22412-XXXX Document 1 Entered on FLSD Docket 07/06/2021 Page 7 of 10




             27.     The commercial space which is owned by Defendant Airpark Plaza is leased

     to Defendant Burlington Corp who in turn operates a Burlington Coat Factory store at that

     location. This commercial space is in violation of 42 U.S.C. §12181 et. seq., the ADA and

     28 C.F.R. §36.302 et. seq., and both the lessor and the lessee are discriminating against the

     Plaintiff as a result of inter alia, the following specific violations:

        i.   As to Defendant Burlington Corp (lessee/operator) and Defendant Airpark Plaza

             (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty opening

             the restroom door, as the amount of force required to open the door requires

             excessive weight/force to open. This is in violation of Section 4.13.11 of the

             ADAAG and 404.2.9 of the 2010 ADA Standards for Accessible Design. The door

             opening force shall not be greater than that delineated at 28 C.F.R. Part 36.211.

             Section 404.2.7 states that operable parts on doors and gates must comply with 309.4

             and Section 404.2.9 states that the force required to activate the door shall be 5

             pounds maximum for interior doors (such as restroom doors).

       ii.   As to Defendant Burlington Corp (lessee/operator) and Defendant Airpark Plaza

             (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty closing

             the stall door, as the toilet compartment stall door was missing pull handles on both

             sides of the door near the latch. This is a violation of 28 C.F.R. Part 36, Section

             4.27.4 of the ADAAG, and Section §604.8.1.2 of the 2010 ADA Standards for

             Accessible Design.

      iii.   As to Defendant Burlington Corp (lessee/operator) and Defendant Airpark Plaza

             (owner/lessor of the property) (jointly and severally), Plaintiff could not transfer to

             the toilet without assistance, as the required maneuvering clearance was not provided




                                                      7
Case 1:21-cv-22412-XXXX Document 1 Entered on FLSD Docket 07/06/2021 Page 8 of 10




            due to the encroaching item (trash can). The fact that the trash bin is encroaching

            over the accessible water closet clear floor space is a violation of Section 4.16.2 of

            the ADAAG and Sections 604.3.1 of the 2010 ADA Standards for Accessible

            Design.

      iv.   As to Defendant Burlington Corp (lessee/operator) and Defendant Airpark Plaza

            (owner/lessor of the property) (jointly and severally), Plaintiff could not transfer to

            the toilet without assistance, as the side wall grab bar does not have the required

            clearance as the paper towel dispenser is mounted over the side wall grab bar which

            infringes on the required space. This is a violation of Section 609.3 of the 2010

            ADA Standards for Accessible Design.

       v.   As to Defendant Burlington Corp (lessee/operator) and Defendant Airpark Plaza

            (owner/lessor of the property) (jointly and severally), Plaintiff could not use the seat

            cover dispenser without assistance, as it is mounted behind the water closet and out

            of reach for Plaintiff due to his disability. This is a violation of Section 4.2.5 at Fig.

            5(b) of the ADAAG and Section 308.2.1 of the 2010 ADA Standards for Accessible

            Design. Generally, the standards which require dispensers such as a seat cover

            dispenser be placed so that the maximum high forward reach is 48 in (1220 mm) and

            the minimum low forward reach is 15 in (380 mm) (see Fig. 5(a)). However, in this

            instance, due to the obstruction (of the toilet) to the seat cover dispenser, since the

            high forward reach is over an obstruction, Section 4.2.5 states that reach and

            clearances must meet those shown in Fig. 5(b), so that the maximum high forward

            reach is 46 in (1170 mm) and the minimum low forward reach is 34 in (865 mm).




                                                    8
Case 1:21-cv-22412-XXXX Document 1 Entered on FLSD Docket 07/06/2021 Page 9 of 10




      vi.    As to Defendant Burlington Corp (lessee/operator) and Defendant Airpark Plaza

             (owner/lessor of the property) (jointly and severally), Plaintiff could not exit the

             accessible stall area without assistance, as the required maneuvering clearance on the

             pull side of the door is not provided. This is a violation of 4.13.6 of the ADAAG

             and Section 404.2.4 of the 2010 ADA Standards for Accessible Design. Section

             4.13.6 states that the minimum maneuvering clearances for doors be within

             specifications shown in Fig. 25 and that the ground floor within the required

             clearance be level and clear. The clear maneuvering clearance for a front approach

             must be 48 min (and for side approach, 54 by 42 min), which not attained in the

             instant case.

      vii.   As to Defendant Burlington Corp (lessee/operator) and Defendant Airpark Plaza

             (owner/lessor of the property) (jointly and severally), Plaintiff was exposed to a

             cutting/burning hazard because the lavatory pipes and water supply lines are not

             completely wrapped, which is in violation of Section 4.19.4 of the ADAAG and

             Section 606.5 of the 2010 ADA Standards of Accessible Design, because the

             lavatory pipes are not fully wrapped or maintained.

             28.    Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the Defendants

     are required to make the Burlington Coat Factory #825 store commercial space accessible to

     persons with disabilities since January 28, 1992. Defendants have jointly and severally

     failed to comply with this mandate.

             29.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

     Plaintiff injunctive relief, including an order to alter the commercial property and the retail




                                                   9
Case 1:21-cv-22412-XXXX Document 1 Entered on FLSD Docket 07/06/2021 Page 10 of 10




      store therein such that it is made readily accessible to, and useable by, individuals with

      disabilities to the extent required by the ADA.

             WHEREFORE, Plaintiff Jesus Gonzalez hereby demands judgment against

      Defendant GRI-EQY (Airpark Plaza) LLC (owner and lessor of the commercial property)

      and Defendant Burlington Coat Factory Warehouse Corporation (operator of the Burlington

      Coat Factory store located within that leased space) and requests the following relief:

                a)       The Court declare that Defendants have violated the ADA;

                b)       The Court enter an Order directing Defendants to evaluate and neutralize

                their policies, practices and procedures toward persons with disabilities,

                c)       The Court enter an Order requiring Defendants to alter the 5737 NW 7th

                Street commercial property and the Burlington Coat Factory store located therein

                such that it becomes accessible to and usable by individuals with disabilities to

                the full extent required by the Title III of the ADA;

                d)       The Court award reasonable costs and attorneys fees; and

                e)       The Court award any and all other relief that may be necessary and

                appropriate.

      Dated this 6th day of July, 2021.

                                                   Respectfully submitted,

                                                   /s/ J. Courtney Cunningham
                                                   J. Courtney Cunningham, Esq.
                                                   J. COURTNEY CUNNINGHAM, PLLC
                                                   FBN: 628166
                                                   8950 SW 74th Court, Suite 2201
                                                   Miami, Florida 33156
                                                   Telephone: 305-351-2014
                                                   Email: cc@cunninghampllc.com
                                                   Counsel for Plaintiff



                                                    10
